Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about April 7, 1997, which granted defendants’ motion to reargue, and denied their motion to renew, a prior order, same court and Justice, entered October 29, 1996, denying without prejudice their motion to compel disclosure of plaintiffs’ tax returns, and, upon reargument, adhered to the prior order, unanimously affirmed, without costs. The appeal from the order of October 29, 1996 is unanimously dismissed, without costs, as superseded by the appeal from the order of April 7, 1997.
Defendants so far fail to explain why the bank, credit and mortgage statements that have been produced do not adequately demonstrate the fact they want to prove—plaintiffs’ lack of financial ability to accept their business partners’ offer. Further, as the IAS Court aptly noted, the tax returns may not be decisive of that issue, such that defendants fail to make the requisite strong showing of necessity for the tax returns. We have considered defendants’ other arguments, including that their motion to renew should have been granted, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.